Order, Supreme Court, Bronx County (Mercorella, J.), entered January 7, 1982, denying defendant Lakeside’s motion for a change of venue from Bronx to Rockland County, unanimously affirmed, without costs or disbursements. While we disagree with Special Term’s finding that the injured plaintiff, Michael Bergland, was a Bronx resident, venue was properly placed in that county since plaintiff Henrietta Bergland, who has asserted a cause of action for loss of services and medical expenses, is and was at the time of the commencement of the action a resident of The Bronx. (See CPLR 503, subd [a].) We find no abuse of discretion with respect to Special Term’s determination that a change of venue to Rockland County is not required for the convenience of witnesses. Concur — Sandler, J. P., Sullivan, Markewich and Milonas, JJ.